DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 












Claims 1-12, 14, 15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Achen et al. (US 8,909,436) in view of Anderson et al. (US 2017/0006757)

With respect to claim 1, Achen discloses a seeding implement control system, comprising a controller comprising a memory device (including 252) and a processor (248), wherein the controller is configured to:
control an actuator (60) to move a blade of a ground engaging tool to a position in which a lower surface of the blade is positioned a target distance relative to a soil surface;
receive a first signal (from user input) indicative of a target extension length of the actuator (60), wherein the actuator is configured while the actuator is extended to the target extension length;
store the target extension length in the memory device of the controller (as it is necessary to be recalled), wherein the target extension length corresponds to an extension length of the actuator at which the actuator positions the lower surface of the blade at the target distance relative to the soil surface; and
control the actuator to transition to the target extension length.





Achen does not explicitly disclose a second signal indicative of input to transition the ground engaging tool. However, it would have been obvious to one of ordinary skill 

Achen does not explicitly disclose positioning the blade above the soil surface in a disengaged position. Anderson teaches it is desirable to position row units about the ground in a disengaged position (see ¶0028).
Achen and Anderson are analogous because they both disclose seeding implement depth control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Achen with the disengagement means as taught by Anderson in order to adjust the pivot lever with greater ease (see Anderson, ¶0028).

With respect to claim 2, Achen discloses the controller being configured to receive a third signal (from 268) indicative of a measured distance between the lower surface of the blade and the soil surface.

With respect to claim 3, Achen discloses, in response to determining that a difference between the measured distance and the target distance is greater than a threshold distance, the controller being configured to control the actuator (60) to adjust an extension length of the actuator to be different than the target extension length to adjust the measured distance (see col. 7, line 64 - col. 8, line 24).

With respect to claim 4, Achen discloses a proximity sensor (268) configured to generate the third signal.

With respect to claim 5, Achen discloses the controller being configured to control the actuator to transition to a second target extension length in response to receipt of a fourth signal (from user input) indicative of another input to transition the ground engaging tool to an engaged position.

With respect to claim 6, Achen discloses the actuator (60) being configured to position the lower surface of the blade at a second target distance below the soil surface while the actuator is extended to the second target extension length.

With respect to claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed length in the above combination, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

With respect to claim 8, Achen discloses a seeding implement, comprising:
a controller, wherein the controller comprises a memory device (including 252) and a processor (248); and
an actuator (60), wherein the actuator is configured to move a blade of a ground engaging tool relative to a soil surface;
wherein the actuator is configured to position
wherein the controller is configured to control the actuator (60) to move the blade to a position in which a lower surface of the blade is positioned a target distance relative to the soil surface, receive a first signal (from user input) indicative of a target extension length of the actuator, store the target extension length in the memory device of the controller (as it is necessary to be recalled), wherein the target extension length corresponds to an extension length of the actuator at which the actuator positions the lower surface of the blade at the target distance relative to the soil surface, and control the actuator to transition to the target extension length.

Achen does not explicitly disclose a second signal indicative of input to transition the ground engaging tool. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a signal must be received in order for the actuator to be transitioned.

Achen does not explicitly disclose positioning the blade above the soil surface in a disengaged position. Anderson teaches it is desirable to position row units about the ground in a disengaged position (see ¶0028).
Achen and Anderson are analogous because they both disclose seeding implement depth control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the implement of Achen with the disengagement means as taught by Anderson in order to adjust the pivot lever with greater ease (see Anderson, ¶0028).

With respect to claim 9, Achen discloses the controller being configured to receive a third signal (from 268) indicative of a measured distance between the lower surface of the blade and the soil surface.

With respect to claim 10, Achen discloses, in response to determining that a difference between the measured distance and the target distance is greater than a threshold distance, the controller being configured to control the actuator to adjust an extension length of the actuator to be different than the target extension length to adjust the measured distance (see col. 7, line 64 - col. 8, line 24).

With respect to claim 11, Achen discloses a proximity sensor (268) that is configured to generate the third signal.

With respect to claim 12, Achen discloses the controller being configured to control the actuator (60) to transition to a second target extension length in response to receiving a fourth signal (from user input) indicative of another input to transition the ground engaging tool to an engaged position.

With respect to claim 14, Achen discloses the actuator (60) being configured to position the lower surface of the blade at a second target distance below the soil surface while the actuator is extended to the second target extension length.

With respect to claim 15, Achen discloses the controller being configured to receive a fifth signal (from 268) indicative of a second measured distance between the lower surface of the blade and the surface of the soil, and in response to determining that a difference between the second measured distance and the second target distance is above a threshold value, the controller is configured to control the actuator (60) to adjust an extension length of the actuator to be different than the second target extension length to adjust the second measured distance (see col. 7, line 64 - col. 8, line 24).

With respect to claim 17, Achen discloses a method for controlling an actuator (60) of a row unit of an agricultural implement, comprising:
receiving, via a controller (236), a first signal indicative of a target extension length of the actuator (60), wherein the actuator is configured to move a blade of a ground engaging tool of the row unit relative to a soil surface, and the target extension length corresponds an extension length of the actuator at which the actuator positions the ground engaging tool in a position of the ground engaging tool in which a lower surface of the blade of the ground engaging tool is at a target distance relative to the soil surface;
storing the target extension length in a memory device of the controller (as it is necessary to be recalled); and
controlling, via the controller, the actuator to transition to the target extension length.

Achen does not explicitly disclose a second signal indicative of input to transition the ground engaging tool. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a signal must be received in order for the actuator to be transitioned.

Achen does not explicitly disclose positioning the blade above the soil surface in a disengaged position. Anderson teaches it is desirable to position row units about the ground in a disengaged position (see ¶0028).
Achen and Anderson are analogous because they both disclose seeding implement depth control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Achen with the disengagement means as taught by Anderson in order to adjust the pivot lever with greater ease (see Anderson, ¶0028).

With respect to claim 18, Achen discloses the method comprising
receiving, via the controller (236), a third signal (from 268) indicative of a measured distance between the lower surface of the blade and the soil surface;
comparing, while the actuator (60) is extended to the target extension length and using the controller, the measured distance to the target distance; and
controlling, in response to determining that a difference between the measured distance and the target distance is greater than a threshold distance and via the controller, the actuator (60) to adjust an extension length of the actuator to be different than the target extension length to adjust the measured distance (see col. 7, line 64 - col. 8, line 24).

With respect to claim 19, Achen discloses the method comprising controlling, via the controller (236), the actuator (60) to transition to a second target extension length in response to receiving a fourth signal (from user input) indicative of another input to transition the ground engaging tool to an engaged position, wherein the actuator is configured to position the lower surface of the blade at a second target distance below the soil surface while the actuator is extended to the second target extension length.

With respect to claim 21, the above combination teaches the input to transition to the disengaged position. Achen and Anderson both disclose seeding implements. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that an input for a disengaged position would include a cessation of seed deposition, as the ground engaging tool which controls seed deposition is no longer engaged in the ground.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Achen in view of Anderson as applied to claim 12 above, and further in view of Hale et al. (US 5,961,573)

Neither Achen nor Anderson explicitly discloses the fourth signal being generated by the controller based on a predetermined field map. Hale teaches a planter control system wherein a height instruction signal is generated by a controller (including 802) based on a predetermined field map (from 102).
Achen, Anderson, and Hale are analogous because they all disclose planter control systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the mapped signal generation means as taught by Hale in order to dynamically adjust the seeding implement to known soil conditions.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive.

Applicant argues: "As such, in contrast to the subject matter recited by amended independent claim 1, Achen does not appear to disclose receiving and storing any extension length of the actuator 60 and, instead, merely adjusts a position of the actuator 60 until the sensors 264, 268 indicate that an appropriate cutting depth is achieved." (See Remarks of 10/12/2020, labeled p. 10, emphasis Applicant's.)
Applicant's argument is unpersuasive because it does not make sense. If "an appropriate cutting depth" (or "the desired cutting depth" set forth by Achen) was not received and stored, it would not be able to be achieved. Applicant admits:
"In fact, Achen instead discloses that 'processing unit 248 drives the actuator 60 until the one or more sensors 264. 268 sense and communicate the appropriate parameter corresponding to the desired cutting depth of the blades 40. The processing unit 248 deactivates the actuator 60 when the appropriate cutting depth has been achieved.' Achen, col. 8, ll. 20-23." (See Remarks of 10/12/2020, labeled pp. 9-10, emphasis Applicant's.)
For the processing unit to drive and deactivate as such, it must recall (i.e. store in some sort of memory) the desired cutting depth, in accordance with "basics of digital logic" referred to in the Final Rejection of 7/10/2020. Conversely, if the desired cutting depth was not stored, the processing unit would be unable to deactivate the actuator when the appropriate cutting depth has been achieved because the desired cutting depth corresponding to the appropriate cutting depth would be unknown to the processing unit. Further, it is noted that "a target extension length" is not itself a claimed feature of the device. Rather, claim 1 more broadly recites "a first signal indicative of a target extension length" in line 5.

In response to Applicant's argument against the combination of Achen and Anderson, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the motivation to combine Achen and Anderson being "to adjust the pivot lever with greater ease" was found in ¶0028 of Anderson, as stated in the Non-Final Rejection of 2/20/2020, the Final Rejection of 7/10/2020, and the rejection above.

Finally, Applicant argues that Achen and Anderson do not teach the claimed elements of claims 8 and 17 for the reasons set forth with respect to claim 1, and Applicant argues claim 13 is allowable because it depends from allowable claim 8. Applicant's arguments are unpersuasive because Applicant's arguments regarding claim 1 are unpersuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JFM/2/27/21